FREEDMAN, P. J. (concurring).
I concur with Mr. Justice GILDERSEEEVE in deciding that the judgment herein must be reversed. Much of the brief of the respondent herein is devoted to a claim that the plaintiff, upon default by the mortgagor in payment of the chattel mortgage, became the absolute owner of the chattels described therein. That is undoubtedly true, but the plaintiff, having resorted to the Municipal Court to enforce his rights, must conform to the provisions of the Act creating that court. The plaintiff brings his action under the provisions of section 137 of the Municipal Court Act (Daws 1902, p. 1532, c. 580), which provides that an action may be brought in such court for the foreclosure of a lien. Section 139 of said act declares that in such an action an instrument in writing described therein, of which a chattel mortgage is one, shall, for the purpose of said section, “be deemed a lien upon a chattel.” The plaintiff herein, having invoked the provisions of said section, cannot, for the purposes of this action, be deemed otherwise than having a lien upon the goods mentioned, and not as being the owner, -and the mortgagor should be made a party to any action brought for a foreclosure thereof.